ACCEPTED
                                                                                         12-15-00240-CR
                                                                            TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                  10/27/2015 12:04:03 PM
                                                                                               Pam Estes
                                                                                                  CLERK
                    IN THE COURT OF APPEALS
                  TWELFTH APPELLATE DIVISION
                         STATE OF TEXAS
                                                                     FILED IN
                                                             12th COURT OF APPEALS
HENRY EARL RANDLE,                     §                           TYLER, TEXAS
   APPELLANT                           §                     10/27/2015 12:04:03 PM
                                       §                            PAM ESTES
    v.                                 §             No.              Clerk
                                                         12-15-00240-CR
                                       §             No. 12-15-00241-CR
THE STATE OF TEXAS,                    §
   APPELLEE                            §

         ___________________________________________________


                          APPELLANT’S BRIEF

         ___________________________________________________

             On appeal from Cause Number F1320287 & F1320014
             in the 145th District Court, Nacogdoches County, Texas
                    Honorable Judge Campbell Cox Presiding


                                                  Respectfully submitted,


                                                  Dean Watts
                                                  Attorney for Appellant
                                                  SBN # 24003143
                                                  120 East Pilar Street
                                                  Nacogdoches, Texas 75961
                                                  (936) 559-9288
                                                  Fax (936) 559-0959
                                       Identity of Parties & Counsel


Appellant ......................................................... Henry Earl Randle


                                                              Seth Johnson
                                                              TRIAL COUNSEL

                                                              Dean Watts
                                                              APPELLATE COUNSEL


Appellee ........................................................... The State of Texas

                                                              Nicole Lostracco
                                                              TRIAL & APPELLATE COUNSEL




                                                       i
                                Table of Contents



Identity of Parties & Counsel                       i

Index of Authorities                                iii

Statement of the Case                               1

Issue Presented                                     n/a

Statement of Facts                                  1

Summary of the Argument                             1

Argument                                            2

Prayer for Relief                                   2

Certificate of Service                              3




                                     ii
                                Index of Authorities




Case Law:

Anders v. California, 386 U.S. 738 (1967)              2




                                       iii
To the Honorable Justices of the Court of Appeals:

       COMES NOW the Appellant in this cause, by and through his attorney of record,

Dean Watts, and pursuant of the provisions of TEX.R.APP.PRO. 38, et seq., files this

brief on appeal.

                                  Statement of the Case

       Appellant entered a plea of guilty to state jail felony theft in cause number

F1320287 and to a separate state jail felony theft in cause number F1320014 on August 7,

2015 (Vol 2, p 9). On the same day, the Court found the Appellant guilty and sentenced

him to confinement for a term of twelve months on both cases, with the sentences to be

run concurrently. (Vol. 2 p. 34). The Appellant timely filed a notice of appeal for each

case on August 28, 2015.

                                    Statement of Facts

       On August 7, 2015, the Appellant pled guilty to two separate offenses of state jail

felony theft. (Vol 2, p 9). A subsequent punishment hearing was held in which the

Appellant was sentenced to 1 year imprisonment (Vol. 2, p. 34). There were no

substantive objections during the punishment hearing from either the State or the

Defense.

                               Summary of the Argument

       After a careful review of the record, it appears to Appellate Counsel that there

does not seem be errors that could support an appeal in this case. In such cases as this, it



                                           1
is the duty of Appellate Counsel to inform the Court that in Counsel’s opinion, no good

faith basis for appeal exists and Appellate Counsel now so informs the Court.

                                          Argument

       Because the Appellant pled guilty to the offenses of theft, without raising any pre-

trial issues, there are no issues to be raised on the guilt-innocence phase of trial. (Vol 2, p

3-4). At the punishment hearing, various documents were admitted into evidence by the

State and the Defense without objection. (Vol. 2, p.10, 22). The Defense called the

Appellant and his wife, and they testified without objection about Appellant’s

background and his efforts to turn his life around. (Vol.2 p. 11-32). At the conclusion of

trial, the Court sentenced the Appellant to one year in state jail for each case, with the

sentences to run concurrently, which was within the legal range of punishment for state

jail felonies. (Vol. 2, p. 34).

       During this punishment trial, there were no objections substantive objections

during the punishment hearing which would warrant a reversal. As such, there does not

appear to be any valid legal errors which could be raised at the punishment phase of

Appellant’s trial.

               Consequently, after a careful review of the record, Counsel finds nothing

that “might arguably support the appeal”. Anders v. California, 386 U.S. 738 (1967).

                                           Prayer

       WHEREFORE, PREMISES CONSIDERED, Counsel respectfully prays that this

Court permit him to withdraw after this Court’s own examination of the record in this


                                            2
cause to afford Appellant his right to file any pro se brief he may wish to file.

                                                         Respectfully submitted,

                                                         /s/ Dean Watts
                                                         Dean Watts, Attorney for Appellant
                                                         SBN 24003143
                                                         120 East Pilar Street
                                                         Nacogdoches, Texas 75961
                                                         (936) 559-9288
                                                         Fax (936) 559-0959


                                   Certificate of Service

       A true copy of the State’s brief has been provide by hand delivery to the Attorney
for the State at 101 West Main Street, Nacogdoches, Texas 75961, and by mail to the
Appellant, TDCJ # 02014217, Gist Unit, 3295 FM 3514, Beaumont, Texas 77705 on
October 27, 2015.
                                                  /s/ Dean Watts
                                                  Dean Watts, Attorney for Appellant


                                Certificate of Compliance


        In accordance with Rule 9.4 of the Texas Rules of Appellate Procedure, I certify
that the total number of words in this document are 756 words.

                                                  /s/ Dean Watts
                                                  Dean Watts, Attorney for Appellant




                                           3